Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20            PageID.1   Page 1 of 15



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

CONNIE BROWN,                              §     Civil Action No. _______________
Individually and on behalf of all          §
others similarly situated                  §
                                           §
         Plaintiff,                        §
                                           §     JURY TRIAL DEMANDED
v.                                         §
                                           §
PSCU, INC.                                 §
                                           §     COLLECTIVE ACTION
         Defendant.                        §     PURSUANT TO 29 U.S.C. § 216(b)

                   ORIGINAL COLLECTIVE ACTION COMPLAINT

         Plaintiff Connie Brown (“Brown”) brings this action individually and on behalf

of all current and former non-exempt call-center employees (hereinafter “Plaintiff and

the Putative Class Members”) who worked for PSCU, Inc. (hereinafter “Defendant” or

“PSCU”), at any time from June 9, 2017 through the final disposition of this matter, to

recover compensation, liquidated damages, and attorneys’ fees and costs pursuant to

the provisions of Sections 206, 207 and 216(b) of the Fair Labor Standards Act of 1938.

                                          I.
                                       OVERVIEW

         1.       This is a collective action to recover overtime wages and liquidated

damages brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

201–19.

         2.       Plaintiff and the Putative Class Members are those similarly situated


Original Collective Action Complaint                                              Page 1
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20              PageID.2    Page 2 of 15



persons who have worked for PSCU in call centers throughout the United States at any

time from June 9, 2017 through the final disposition of this matter, and have not been

paid for all hours worked or the proper amount of overtime in violation of federal law.

         3.       Specifically, PSCU has enforced a uniform company-wide policy wherein

it improperly required its non-exempt hourly call-center employees—Plaintiff and the

Putative Class Members—to perform work off-the-clock and without pay.

         4.       PSCU’s illegal company-wide policy has caused Plaintiff and the Putative

Class Members to have hours worked that were not compensated and further created

a miscalculation of their regular rate(s) of pay for purposes of calculating their overtime

compensation each workweek.

         5.       Although Plaintiff and the Putative Class Members routinely worked in

excess of forty (40) hours per workweek, Plaintiff and the Putative Class Members were

not paid overtime of at least one and one-half their regular rates for all hours worked

in excess of forty (40) hours per workweek.

         6.       PSCU knowingly and deliberately failed to compensate Plaintiff and the

Putative Class Members for all hours worked and the proper amount of overtime each

workweek on a routine and regular basis during the relevant time period.

         7.       Plaintiff and the Putative Class Members did not and currently do not

perform work that meets the definition of exempt work under the FLSA.

         8.       Plaintiff and the Putative Class Members seek to recover all unpaid

overtime, liquidated damages, and other damages owed under the FLSA as a collective

Original Collective Action Complaint                                                 Page 2
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20                           PageID.3   Page 3 of 15



action pursuant to 29 U.S.C. § 216(b).

         9.         Plaintiff prays that all similarly situated workers (Putative Class Members)

be notified of the pendency of this action to apprise them of their rights and provide

them an opportunity to opt-in to this lawsuit.

                                                  II.
                                             THE PARTIES

         10.        Plaintiff Brown (“Brown”) was employed by PSCU in Michigan during

the relevant time period. Plaintiff Brown did not receive compensation for all hours

worked or the correct amount of overtime compensation for all hours worked in excess

of forty (40) hours per workweek.1

         11.        The FLSA Collective Members are those current and former non-exempt

call-center employees who were employed by PSCU anywhere in the United States at

any time from June 9, 2017, through the final disposition of this matter, and have been

subjected to the same illegal pay system under which Plaintiff Brown worked and was

paid.

         12.        Defendant PSCU, Inc. (“PSCU”) is a Florida Corporation licensed to and

doing business in the State of Michigan and may be served with process through its

registered agent for service of process: Corporate Creations Network, Inc., 28175

Haggerty Road, Novi, Michigan 48377.



         1    The written consent of Connie Brown is hereby attached as Exhibit “A.”



Original Collective Action Complaint                                                            Page 3
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20                PageID.4    Page 4 of 15



                                                 II.
                                       JURISDICTION & VENUE

         13.      This Court has subject matter jurisdiction over this case pursuant to 28

U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201–19.

         14.      This Court has personal jurisdiction over PSCU because the cause of

action arose within this District as a result of PSCU’s conduct within this District and

Division.

         15.      Venue is proper in the Eastern District of Michigan because this is a

judicial district where a substantial part of the events or omissions giving rise to the

claim occurred.

         16.      Specifically, Plaintiff Brown worked for PSCU in Allen Park, Michigan,

which is in this District and Division.

         17.      Venue is therefore proper in this District pursuant to 28 U.S.C. § 1391(b).

                                               IV.
                                        ADDITIONAL FACTS

         18.      PSCU, Inc. operates call centers throughout the United States providing

customer support/engagement services to its business clients.2

         19.      Plaintiff and the Putative Class Members’ job duties consisted of

answering phone calls made by PSCU’s customers, answering customer inquiries,



         2
             https://www.pscu.com/about



Original Collective Action Complaint                                                   Page 4
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20                 PageID.5    Page 5 of 15



troubleshooting on behalf of customers, and generally assisting customers.

         20.      Plaintiff Brown was employed by PSCU in customer service in Allen Park,

Michigan from approximately May 2019 through September 2019.

         21.      Plaintiff and the Putative Class Members are non-exempt call-center

employees who were (and are) paid by the hour.

         22.      Plaintiff and the Putative Class Members typically worked approximately

forty (40) “on-the-clock” hours per week.

         23.      In addition to their forty (40) “on-the-clock” hours, Plaintiff and the

Putative Class Members worked up to four (4) hours “off-the-clock” per week and have

not been compensated for that time.

         24.      Plaintiff and the Putative Class Members have not been compensated for

all the hours they worked for PSCU as a result of PSCU’s corporate policy and practice

of requiring their hourly call-center employees to clock-in only when ready to take their

first call.

         25.      Specifically, Plaintiff and the Putative Class Members are required to start

and log-in to their computer, open multiple different PSCU computer programs, log in

to each PSCU program, and ensure that each PSCU program is running correctly—all

of which can take up to twenty minutes—before they allowed to clock in on the time

keeping software application and then take their first phone call.

         26.      If Plaintiffs and the Putative Class Members are not ready and on the

phone at shift start, they can be subject to discipline.

Original Collective Action Complaint                                                    Page 5
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20               PageID.6    Page 6 of 15



         27.      If Plaintiffs and the Putative Class Members clock in prior to their shift

start time, they are also subject to discipline.

         28.      Therefore, the only way to be ready on time, and avoid discipline, is to

prepare the computer “off-the-clock” and without pay.

         29.      During this start up time, Plaintiff and the Putative Class Members were

not compensated although they were expected to have completed this process in

advance of their official start times.

         30.      PSCU provides Plaintiff and the Putative Class Members with one unpaid

lunch break per shift.

         31.      However, PSCU requires Plaintiff and the Putative Class Members to

perform “off-the-clock” work during their unpaid lunch break.

         32.      Plaintiff and the Putative Class were required to stay on the clock and on

call until the minute their lunch break began, clock out, then log out of the phone

system or otherwise go into an aux mode, and then log off of their computer prior to

leaving their desk for lunch.

         33.      Plaintiff and the Putative Class Members were required to log back into

their computer, log back into the phone system, then clock in, and be back on the phone

right at the moment their lunch break ends.

         34.      The log off process used prior to going to lunch can take 1-3 minutes.

         35.      The log in process used after returning from lunch can take 1-3 minutes.

         36.      This lengthy log off and log in procedure had to be performed during

Original Collective Action Complaint                                                  Page 6
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20                PageID.7     Page 7 of 15



Plaintiff and the Putative Class Members’ lunch break as, per PSCU policy.

         37.      Further, Plaintiff and the Putative Class Members’ computers crashed

multiple times each week and required Plaintiff and the Putative Class Members to reset

them, which took ten (10) minutes or more each time.

         38.      Plaintiff and the Putative Class Members were also not compensated for

the time they worked for PSCU rebooting PSCU’s computers after they crashed.

         39.      In addition, PSCU also enforced a uniform company-wide policy wherein

they improperly required their non-exempt hourly employees—Plaintiff and the

Putative Class Members—to clock out for rest breaks lasting twenty minutes or less. 29

C.F.R. § 785.18; see also Sec’y U.S. Dep’t of Labor v. Am. Future Sys., Inc., 873 F.3d 420, 425

(3d Cir. 2017).

         40.      PSCU permitted Plaintiff and the Putative Class Members to take two

fifteen-minute breaks each day but required them to clock out for any and all breaks

taken outside the two fifteen-minute breaks.

         41.      As a result of PSCU’s corporate policy and practice of requiring Plaintiff

and the Putative Class Members to perform their computer start up tasks before the

beginning of their shifts, perform log-in log out processes during their unpaid lunch

break, and requiring Plaintiff and the Putative Class Members to clock out for short

breaks, Plaintiff and the Putative Class Members were not compensated for all hours

worked, including all worked in excess of forty (40) in a workweek at the rates required

by the FLSA.

Original Collective Action Complaint                                                     Page 7
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20                PageID.8   Page 8 of 15



         42.      PSCU has employed other individuals who perform(ed) the same or

similar job duties under the same pay provisions as Plaintiff.

         43.      PSCU is aware of their obligation to pay overtime for all hours worked

and the proper amount of overtime for all hours worked in excess of forty (40) each

week, but has failed to do so.

         44.      Because PSCU did not pay Plaintiff and the Putative Class Members for

all hours worked and time and a half for all hours worked in excess of forty (40) in a

workweek, PSCU’s pay policies and practices violate the FLSA, Michigan state laws,

and Arizona state laws.

                                              V.
                                       CAUSE OF ACTION

         45.      Paragraphs 1–44 are fully incorporated herein.

A.       FLSA COVERAGE

         46.      The FLSA Collective is defined as:

         ALL NON-EXEMPT CALL-CENTER EMPLOYEES WHO WERE
         EMPLOYED BY PSCU, INC., ANYWHERE IN THE UNITED
         STATES, AT ANY TIME FROM JUNE 9, 2017 THROUGH THE
         FINAL DISPOSITION OF THIS MATTER. (“FLSA Collective” or
         “FLSA Collective Members”).

         47.      At all times hereinafter mentioned, PSCU has been an employer within

the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

         48.      At all times hereinafter mentioned, PSCU has been an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).


Original Collective Action Complaint                                                 Page 8
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20               PageID.9    Page 9 of 15



         49.      At all times hereinafter mentioned, PSCU has been an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of

Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had two

or more employees engaged in commerce or in the production of goods for commerce,

or employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for commerce by any person, or in any closely related

process or occupation directly essential to the production thereof, and in that those

enterprises have had, and have, an annual gross volume of sales made or business done

of not less than $500,000.00 (exclusive of excise taxes at the retail level which are

separately stated).

         50.      PSCU employed (and continues to employ) at least two or more

workers—Plaintiff and the Putative Class Members—to provide goods and services

through interstate commerce for the purposes of the FLSA.

         51.      Specifically, Plaintiff and the Putative Class Members were employed to

service PSCU’s clients’ accounts over the phone to customers and also to provide

customer assistance services to those customers.

         52.      In performing the operations hereinabove described, Plaintiff and the

FLSA Collective Members were engaged in commerce or in the production of goods

for commerce within the meaning of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the

FLSA. 29 U.S.C. §§ 203(b), 203(i), 203(j), 206(a), 207(a).

         53.      Specifically, Plaintiff and the FLSA Collective Members are (or were) non-

Original Collective Action Complaint                                                  Page 9
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20               PageID.10    Page 10 of 15



exempt employees of PSCU who assisted customers living throughout the United

States. 29 U.S.C. § 203(j).

         54.      At all times hereinafter mentioned, Plaintiff and the FLSA Collective

Members are (or were) individual employees who were engaged in commerce or in the

production of goods for commerce as required by 29 U.S.C. §§ 206–07.

         55.      In violating the FLSA, PSCU acted willfully, without a good faith basis

and with reckless disregard of applicable federal law.

         56.      The proposed collective of similarly situated employees, i.e. putative

collective members, sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in

Paragraph 46.

         57.      The precise size and identity of the proposed class should be ascertainable

from the business records, tax records, and/or employee or personnel records of PSCU.

B.       FAILURE TO PAY WAGES AND OVERTIME UNDER THE FLSA

         58.      PSCU violated provisions of Sections 7 and 15 of the FLSA, 29 U.S.C.

§§ 207, and 215(a)(2) by employing individuals in an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of the FLSA for

workweeks longer than forty (40) hours without compensating such employees for

hours worked in excess of forty (40) per workweek at rates at least one and one-half

times the regular rates.

         59.      Plaintiff and the FLSA Collective Members have suffered damages and

continue to suffer damages as a result of PSCU’s acts or omissions as described herein;

Original Collective Action Complaint                                                  Page 10
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20              PageID.11     Page 11 of 15



though PSCU is in possession and control of necessary documents and information

from which Plaintiff would be able to precisely calculate damages.

         60.      Moreover, PSCU knowingly, willfully and in reckless disregard carried out

its illegal pattern of failing to pay Plaintiff and other similarly situated employees for all

hours worked and the proper amount of overtime compensation for all hours worked

over forty (40) each week. 29 U.S.C. § 255(a).

         61.      PSCU knew or should have known its pay practices were in violation of

the FLSA.

         62.      PSCU is a sophisticated party and employer, and therefore knew (or

should have known) its policies were in violation of the FLSA.

         63.      Plaintiff and the FLSA Collective Members, on the other hand, are (and

were) unsophisticated employees who trusted PSCU to pay them in accordance with

the law.

         64.      The decision and practice by PSCU to not pay for all hours worked or the

proper amount of overtime for all hours worked over forty (40) was neither reasonable

nor in good faith.

         65.      Accordingly, Plaintiff and the FLSA Collective Members are entitled to be

paid for all hours worked and overtime wages for all hours worked in excess of forty

(40) in a workweek pursuant to the FLSA in an amount equal to one-and-a-half times

their regular rate of pay, plus liquidated damages, attorneys’ fees and costs.




Original Collective Action Complaint                                                   Page 11
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20              PageID.12    Page 12 of 15



C.       FLSA COLLECTIVE ACTION ALLEGATIONS

         66.      Pursuant to 29 U.S.C. § 216(b), this collective claim is made on behalf of

all those who are (or were) similarly situated to Plaintiff.

         67.      Other similarly situated employees have been victimized by PSCU’s

patterns, practices, and policies, which are in willful violation of the FLSA.

         68.      The FLSA Collective is defined in Paragraph 46.

         69.      PSCU’s failure to pay for all hours worked and overtime compensation at

the rates required by the FLSA, results from generally applicable policies and practices,

and does not depend on the personal circumstances of the individual FLSA Collective

Members.

         70.      Thus, Plaintiff’s experiences are typical of the experiences of the FLSA

Collective Members.

         71.      The specific job titles or precise job requirements of the various FLSA

Collective Members does not prevent collective treatment.

         72.      All of the FLSA Collective Members—regardless of their specific job

titles, precise job requirements, rates of pay, or job locations—are entitled to be

properly compensated for all hours worked and the proper amount of overtime

compensation for all hours worked in excess of forty (40) hours per workweek.

         73.      Although the issues of damages may be individual in character, there is no

detraction from the common nucleus of liability facts.

         74.      Absent a collective action, many members of the proposed FLSA

Original Collective Action Complaint                                                 Page 12
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20                 PageID.13   Page 13 of 15



collective likely will not obtain redress of their injuries and PSCU will retain the

proceeds of its rampant violations.

         75.      Moreover, individual litigation would be unduly burdensome to the

judicial system. Concentrating the litigation in one forum will promote judicial economy

and parity among the claims of the individual members of the classes and provide for

judicial consistency.

         76.      Accordingly, the FLSA collective of similarly situated plaintiffs should be

certified as defined as in Paragraph 46 and notice should be promptly sent.

                                              VI.
                                        RELIEF SOUGHT
         77.      Plaintiff respectfully prays for judgment against PSCU as follows:

                  a.        For an Order recognizing this proceeding as a collective action

pursuant to Section 216(b) of the FLSA, certifying the FLSA Collective as defined in

Paragraph 46 and requiring PSCU to provide the names, addresses, e-mail addresses,

telephone numbers, and social security numbers of all putative collective action

members;

                  b.        For an Order approving the form and content of a notice to be sent

to all putative FLSA Collective Members advising them of the pendency of this

litigation and of their rights with respect thereto;

                  c.        For an Order pursuant to Section 16(b) of the FLSA finding PSCU

liable for unpaid back wages due to Plaintiff (and those FLSA Collective Members who



Original Collective Action Complaint                                                   Page 13
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20                    PageID.14        Page 14 of 15



have joined in the suit), for liquidated damages equal in amount to the unpaid

compensation found due to Plaintiff (and those FLSA Collective Members who have

joined in the suit);

                  d.        For an Order awarding the costs and expenses of this action;

                  e.        For an Order awarding attorneys’ fees;

                  f.        For an Order awarding post-judgment and moratory interest at the

highest rates allowed by law;

                  g.        For an Order awarding Plaintiff Brown a service award as permitted

by law;

                  h.        For an Order compelling the accounting of the books and records

of PSCU, at PSCU’s own expense;

                  i.        For an Order providing for injunctive relief prohibiting PSCU from

engaging in future violations of the FLSA, and requiring PSCU to comply with such

laws going forward; and

                  j.        For an Order granting such other and further relief as may be

necessary and appropriate.

Date: June 10, 2020                            Respectfully submitted,

                                               ANDERSON ALEXANDER, PLLC

                                         By:   /s/ Clif Alexander
                                               Clif Alexander
                                               (pro hac vice application forthcoming)
                                               Texas Bar No. 24064805
                                               clif@a2xlaw.com

Original Collective Action Complaint                                                          Page 14
Case 2:20-cv-11510-DPH-DRG ECF No. 1 filed 06/10/20            PageID.15        Page 15 of 15



                                       Austin W. Anderson
                                       (pro hac vice application forthcoming)
                                       Texas Bar No. 24045189
                                       austin@a2xlaw.com
                                       819 N. Upper Broadway
                                       Corpus Christi, Texas 78401
                                       Telephone: (361) 452-1279
                                       Facsimile: (361) 452-1284

                                       Attorneys for Plaintiff and the Putative
                                       Class Members




Original Collective Action Complaint                                                  Page 15
